Title: From James Madison to James Monroe, 2 November 1801
From: Madison, James
To: Monroe, James


Dear SirWashington Novr. 2. 1801
General Mason has just requested me to forward the inclosed 100 dolrs. to be put into the hands of Mr. S. Pleasants for Mr. Callander. Yrs. affy.
Js. Madison
 

   RC (NhHi).


   Virginia senator Stevens Thomson Mason was an active supporter of Callender’s cause (see Michael Durey, “With the Hammer of Truth”: James Thomson Callender and America’s Early National Heroes [Charlottesville, Va., 1990], pp. 110–11, 136). For Monroe’s earlier efforts as an intermediary in the Callender affair, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:265–66, 314–15. For the involvement of Richmond editor Samuel Pleasants, Jr., see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:145, 315.

